            Case 2:20-cv-00047-APG-DJA Document 15 Filed 07/07/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4
      ROBERT ZIMMERMANN,
5
                           Plaintiff,
6                                                             2:20-cv-00047-APG-DJA
      vs.
7
      BOYD GAMING CORPORATION, a                              ORDER REGARDING EARLY NEUTRAL
8                                                             EVALUATION SESSION
      Domestic Corporation; DOES I through X,
9
      inclusive; ROE CORPORATIONS I through
      X, inclusive,
10
                           Defendant.
11

12
            The court has set this matter for an early neutral evaluation session on July 17, 2020, at 10:00
13
     AM, in the chambers of the undersigned U.S. Magistrate Judge, Cam Ferenbach, located on the
14
     third floor of the Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard South, Suite 3005,
15
     Las Vegas, Nevada 89101.
16
            The Court is closely following and reinforcing the guidelines from the CDC and other relevant
17
     health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
18
     virus. For example:
19

20          •       All visitors to the courthouse will be required to maintain a social distance of at least six
            feet and either wash their hands or use hand sanitizer before entering the courtroom.
21
            •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
22          utilized will be cleaned after each early neutral evaluation session. Counsel are encouraged to
            bring disinfectant wipes to clean the surface areas utilized to their own comfort level as well.
23
            •     Early Neutral Evaluation attendees are encouraged to bring and wear personal protective
24
            equipment including face masks, gloves, or other protective coverings.
25

                                                          1
            Case 2:20-cv-00047-APG-DJA Document 15 Filed 07/07/20 Page 2 of 2




1           If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this ENE

2    or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU

3    ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or

4    if you have been in contact with anyone who has been recently diagnosed with a COVID-19

5    infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies and

6    procedures.

7           If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)

8    of that decision by July 10, 2020. If the party is appearing by video conference, it is responsibility of that

9    party to set-up and coordinate the video conference for the ENE and be prepared to do a test run of the

10   video conference on July 14, 2020.

11                  DATED this 6th day of July, 2020.

12
                                                                   _________________________
13                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

                                                           2
